Exhibit 10.19.2
 
FOURTH AMENDMENT TO LEASE
 
This FOURTH AMENDMENT TO LEASE (this “Amendment”) is made this 29 day of
December, 2011 by and between FR National Life, LLC, a Delaware limited
liability company (“Landlord”), and Build-A-Bear Retail Management, Inc., a
Delaware corporation (“Tenant”).
 
RECITALS
 
WHEREAS, Landlord and Tenant entered into that certain Industrial Building Lease
dated as of August 28, 2004 (also known as the Industrial Space Lease dated as
of August 22, 2004, the “Initial Lease”), amended by the First Amendment to
Lease dated as of October 31, 2006 (the “First Amendment”), as further amended
by the Second Amendment to Lease dated as of December 31, 2006 the “Second
Amendment”), and as further amended by that certain Third Amendment to Lease
dated as of November 21, 2007 (the “Third Amendment”, together with the Initial
Lease, the First Amendment and the Second Amendment, the “Original Lease”), for
certain space commonly known as Suite 1930 and Suites 1938 – 1954, Innerbelt
Business Center Drive, St. Louis, Missouri 63144 (the “Building”) containing
approximately 59,413 rentable square feet, as more particularly described in the
Original Lease; and


WHEREAS, Landlord and Tenant desire to further amend and modify the Original
Lease on the terms and conditions hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged hereby, Landlord and Tenant agree as follows:
 
1.      Recitals; Defined Terms.  The foregoing recitals are hereby incorporated
into the body of this Amendment as if such recitals were more specifically
herein set forth.  Capitalized terms used herein and not otherwise defined shall
have the meanings respectively ascribed to such terms in the Original Lease. The
Original Lease, as modified by this Amendment, is referred to as the “Lease”.
 
2.      Relocation of Premises.  From and after January 1, 2012 (subject to the
provisions of Section 6 below, the “Relocation Date”), Tenant shall, at its sole
cost and expense, relocate a portion of the Premises, as defined as the
“Expansion Premises” in the Second Amendment consisting of 7,437 rentable square
feet, and commonly known as Suite 1930 in the Building, depicted on Exhibit
B, attached hereto and made a part hereof (the “Surrendered Premises”) to that
certain space consisting of approximately 7,437 rentable square feet, and
commonly known as a portion of Suite 1960 in the Building, depicted on Exhibit
A, attached hereto and made a part hereof (the “Relocation Premises”), such
that, from and after the Relocation Date, Tenant shall lease from Landlord, and
Landlord shall lease to Tenant, the Premises as defined in the Original Lease,
consisting of 51,976 square feet (the “Original Premises”), and the Relocation
Premises pursuant to the Lease.  From and after the Relocation Date, the term
“Premises” shall mean the Original Premises and the Relocation Premises.
 
3.      Condition of Premises. Tenant agrees that Tenant is familiar with the
condition of both the Premises and the Property, and Tenant hereby accepts the
foregoing on an “AS-IS,” “WHERE-IS” basis, except as is otherwise expressly and
specifically described on Exhibit B attached hereto and incorporated herein by
this reference.  Tenant acknowledges that neither Landlord nor Agent, nor any
representative of Landlord, has made any representation as to the condition of
the foregoing or the suitability of the foregoing for Tenant’s intended
use.  Tenant acknowledges and agrees that a demising wall will need to be
constructed, and Tenant may experience certain disruptions at the Relocation
Premises (including noise, debris and dust).  In the event the Landlord is
unable to deliver possession of the Relocation Premises to Tenant in the
condition required by this Amendment on the Relocation Date for any reason
(including, without limitation, any holdover by any existing tenant of the
Relocation Premises), Landlord shall have no liability to Tenant on account
thereof and the obligations of Tenant shall not be affected thereby, except that
the Relocation Date shall be extended until such time as Landlord delivers
possession of the Relocation Premises to Tenant.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      Surrender of Surrendered Premises.  In the event Tenant does not, on or
before the Relocation Date, (i) surrender the Surrendered Premises to Landlord
with all of Tenant’s property (and all alterations, additions and improvements)
removed therefrom and broom clean, in as good condition as received, and as
otherwise provided pursuant to the terms of the Lease, including without
limitation Section 20 of the Initial Lease, and (ii) return any and all keys,
including, without limitation, mailbox keys, for the Surrendered Premises to
Landlord, then Tenant shall be deemed to be holding over with respect to the
Surrendered Premises and the terms of Section 20 of the Initial Lease, and any
and all other applicable provisions of the Lease, shall apply to Tenant’s
holdover of the Surrendered Premises.  Accordingly, in response to such a
holdover by Tenant, Landlord shall be entitled to exercise or pursue (a) any and
all of its rights under Section 20 of the Initial Lease, or any other applicable
section of the Lease, or (b) any other legal or equitable remedies otherwise
available to Landlord.  In addition, if any repairs are required to be performed
in, to or at the Surrendered Premises, Tenant shall cause such repairs to be
performed, to Landlord’s reasonable satisfaction, prior to the Relocation
Date.  If Tenant fails to timely comply with the preceding sentence, then
Landlord shall have the right to cause the repairs to be performed, at Tenant’s
expense.  Landlord shall be permitted to inspect the Surrendered Premises in
order to verify compliance with this Section 4 and the Lease as of Relocation
Date.  The obligations imposed under the first sentence of this Section 4 shall
survive the termination or expiration of the Lease.  Notwithstanding the
foregoing, provided that Tenant is not in default pursuant to the terms of the
Lease, Tenant may occupy the Surrendered Premises commencing on January 1, 2012
through January 15, 2012, pursuant to the terms and conditions of the Lease as
it applies to the “Premises”; provided that Tenant shall not be required to pay
Base Rent for the Surrendered Premises during the period January 1, 2012 through
January 15, 2012.   In such event, Tenant shall be required to surrender the
Surrendered Premises on January 15, 2012, and otherwise pursuant to the terms
and conditions of the Lease, including, without limitation, pursuant to this
Section 4. Tenant shall in all events be required to pay Base Rent, Additional
Rent, and all other amounts due under the Lease for the Relocation Premises for
the period January 1, 2012 through the expiration date of the Lease.
 
5.      Additional Rent.  In addition to the Base Rent as set in the Lease,
Tenant shall continue to pay Additional Rent in accordance with the provisions
of the Lease.  If the Relocation Date occurs on a day other than the first day
of a calendar month, the monthly Base Rent and all Additional Rent and other
amounts payable under the Lease that are due for the first calendar month
following the Premises Relocation shall be prorated on a per diem basis (based
on a 360 day, 12 month year) and paid to Landlord on the Relocation Date (it
being understood that Tenant shall pay all such amounts with respect to the
Surrendered Premises on the first day of the calendar month in which the
Relocation Date occurs).  Notwithstanding anything contained herein to the
contrary, the terms and provisions of this Amendment shall in no way impact,
alter, mitigate or eliminate any of Tenant’s obligations that accrue or become
due under the Lease prior and included the Relocation Date and, from and after
the Relocation Date, Tenant’s obligations under the Lease shall only be affected
in the manner and to the extent expressly set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
6.      Conditional Lease.  Notwithstanding anything contained herein to the
contrary, this Amendment is absolutely conditioned upon Landlord and NewSpace,
Inc. entering into a Fourth Amendment to that certain Industrial Building Lease
dated August 28, 2004 (the “NewSpace Amendment”), as approved by Landlord, in
its sole discretion.  In the event that Landlord and NewSpace, Inc. do not
proceed to enter into the NewSpace Amendment for any reason or no reason, this
Amendment shall be of no force and effect, and neither party shall have any
liability to the other hereunder.  In no event shall Landlord have any
obligation to enter into the NewSpace Amendment.
 
7.      Holdover. Notwithstanding anything to the contrary in the Lease, in the
event Tenant holds over with respect to the Surrendered Premises past the
Relocation Date: (i) Tenant shall be responsible for all of the Surrendered
Premises Obligations through (and including) the date Tenant vacates the
Surrendered Premises in accordance with the terms of this Amendment; (ii) the
definition of “Premises” shall not change as described in this Amendment until
the date immediately following such date that Tenant vacates the Surrendered
Premises; and (iii) Tenant shall be deemed to be holding over with respect to
the Surrendered Premises, the terms of Section 20 of the Original Lease shall
apply to such holding over and Landlord shall be entitled to exercise or pursue
any or all of its rights under the Lease, at law or in equity with respect to
such holding over.
 
8.      Joint and Several Liability.  If two or more individuals, corporations,
partnerships, or other business associations (or any combination of two or more
thereof) shall sign this Amendment as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay rent
and perform all other obligations hereunder shall be deemed to be joint and
several.  If Tenant named in this Amendment shall be a partnership or other
business association, the members of which are, by virtue of statute or general
law, subject to personal liability, the liability of each such member shall be
joint and several.
 
9.      Absence of Option.  The submission of this Amendment for examination
does not constitute a reservation of or option for the Premises, and this
Amendment shall become effective only upon execution and delivery thereof by
Landlord.
 
10.    Brokerage Commission.  Both Landlord and Tenant warrant that there are no
claims for broker’s commissions or finder’s fees in connection with its
execution of this Amendment, and Tenant agrees to indemnify and save Landlord,
its affiliates, successors, and assigns harmless from any liability that may
arise from any such claim, including reasonable attorneys’ fees. The foregoing
indemnification shall survive the termination or expiration of the Lease."
 
11.    Ratification.  Except as modified by this Amendment, the Lease shall
remain otherwise unmodified and in full force and effect and the parties ratify
and confirm the terms of the Lease as modified by this Amendment.  The Lease (as
amended hereby) contains the entire agreement between Landlord and Tenant as to
the Premises, and there are no other agreements, oral or written, between
Landlord and Tenant relating to the Premises.
 
12.    Conflict.  Except as amended hereby, the Lease shall be and remain in
full force and effect.  In the event of any conflict between the terms of the
Lease and the terms of this Amendment, the terms of this Amendment shall
control.
 
13.    Successors and Assigns.  This Amendment and all of the covenants, terms
and conditions hereof shall inure to the benefit of, and be binding upon, the
respective heirs, executors, administrators, successors and assigns of Landlord
and Tenant.
 
 
 

--------------------------------------------------------------------------------

 
 
14.    Authority of Tenant.  Tenant and the person(s) executing this Amendment
on behalf of Tenant hereby represent, warrant, and covenant with and to Landlord
as follows:  the individual(s) acting as signatory on behalf of Tenant is (are)
duly authorized to execute this Amendment; Tenant has procured (whether from its
members, partners or board of directors, as the case may be), the requisite
authority to enter into this Amendment; and the Lease (as amended hereby) is and
shall be fully and completely binding upon Tenant.
 
15.    Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of Missouri.
 
16.    Partial Invalidity.  The provisions of this Amendment shall be deemed
independent and severable, and the invalidity or partial invalidity or
enforceability of any one provision shall not affect the validity of
enforceability of any other provision hereof.
 
17.    Counterparts; Facsimile.  This Amendment may be executed in any number of
identical counterparts, all of which, when taken together, shall constitute the
same instrument.
 


 
[Signature Page to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first above written.
 
 

 
LANDLORD:
 
FR National Life, LLC, a Delaware limited liability company
 
By:  First Industrial, L.P., a Delaware limited partnership, its sole manager
 
By:  First Industrial Realty Trust, Inc., a Maryland corporation, its general
partner
 
By:           /S/John
Wright                                                           
 
Its:           Regional
Manager                                                      
 
Date:      
12/29/2011                                                                    
 
 
TENANT:
 
Build-A-Bear Retail Management, Inc., a Delaware corporation
 
 
By:           /S/Tina
Klocke                                                             
 
 
Its:           Chief Operations & Financial Bear            
 
 
Date:           12/29/2011                                                                
 

 